 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Teamsters Local Union No. 528, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica (Theatres Service Company) and Robert Ayers.Case 10-CB-2730August 4, 1978DECISION AND ORD)ERBY CHAIRMAN FANNING ANDI MEMBERS PNEI I (AND) T' RUI SD)AL.FOn May 10, 1978, Administrative Law JudgeBruce C. Nasdor issued the attached Decision in thisproceeding. Thereafter. Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, General Teamsters Lo-cal Union No. 528, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Atlanta, Georgia, itsofficers, agents, and representatives, shall take theaction set forth in the said recommended Order.Respondent has excepted to that portion or the Administrative LawJudge's recommended remedy and Order which requires it to reappointRobert Ayers as alternate steward. Respondent asserts that its decision notto reappoint Ayers as alternate steward is purely a matter of internal unionaffairs and, thus, that the Board lacks the power or authority tio order it toreappoint him. We find no merit in this exception. Respondent's assertion Isbased on the fact that Ayers' status as an employee was unaffected becausethe alternate steward's position carried with it no monetary or other fringebenefits. A similar contention was rejected by the Board in 4liagimirrtaiedC(lohing Workers of ,4merita, and its Baltimore Regionil Joint Board. and iatLotal 424. AFL (10 (Mit Union Manufacturing (ionmpani). 193 N IRB 390394 (1971). There it was held that the fact that a uniont's conduct in declar-ing an employee unfit to run for the office (of union stewalrd because she hadthreatened to file charges with the Board related solely to the emplhoee'srights within the union, did not affect her status as an eniplhoee, and wasnot relevant because of the "public pohci considerations which dict;te thatemployees be afforded unimpeded access to the Board." See also. Amalga-mated Meat Curtters and Buticher It',srkilt'l J N. orrith A4t eril, a,4 na/lgarnatedFood Emplo'sees Union iocal 5 9(, 4 1 .(10 aINainil I iea ( mpln,!i, 181NLRB 773 (1970). In our view. the same "public policy coinsiderations"ought to be applied to the instant case in order to afford the emiployseeinvolved herein unimpeded access to other Government agencies such asthe Equal Employment Opportunity Commission (EEOC).Furthermore. an); remedy short of requiring Respondent to reappllntAvers as alternate steward would. in our view. indicate to the other emplos-ees in the unit, all of whom are aware of the reason for Respondent's refusalIv reappoint him, that they could be subjected to union sanctiolns sere theNto exercise their right to file charges with Goviernment agencies such as theIEFO(' We have, on several occasions. ordered the reinstatement of unionstewards who were removed from office because thes had filed charges withthe Board See General mriian Tranpsflirtaiton (Corfpratlion 227 NLRB1695 (1977). Amalgantiited ,ieati (CutierY. Lo(al i590. supra \'e see no reasonto depart from that approach in the litstanl case, where Respondent hasfa;iled to reappoint Asers as alternate steward bcause lie he had filed chatrgeswith the FOC.In its exceptions. however. Respondent asserts that A ers is no longeremployed b) Theatres Service Colmipany. 'Ae shall leave this matter to thecompliance stage of this proceeding.DECISIONSTATEMENT OF THE CASEBRUC C NASDOR. Administrative Law Judge: This pro-ceeding was heard at Atlanta, Georgia, on September 6,1977, pursuant to a charge filed on May 16, 1977, and acomplaint which issued on June 22, 1977. The questionpresented is whether Respondent Union violated Section8(b)( 1)(A) of the Act by refusing to appoint Robert Ayersas an alternate job steward at Theatres Service Company(herein called Employer) because he filed a charge againstRespondent Union with the Equal Employment Opportu-nity Commission (herein called EEOC).Upon the entire record, including my observation of thewitnesses, and after due consideration of briefs, I make thefollowing:FINDINt(S oi FACI[I JURISDICT ONTheatres Service Company is a Georgia corporation,with an office and place of business located at Atlanta,Georgia, where it is engaged in the interstate transporta-tion of special commodities. During the past calendar year,which period is representative of all times material herein,it received in excess of $50,000 from the interstate trans-portation of freight. Theatres Service Company is, and hasbeen at all times material herein, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.It. LABOR ORGANIZATIONThe complaint alleges, Respondent Union admits, and Ifind that Respondent Union is, and at all times materialherein has been, a labor organization within the meaningof Section 2(5) of the Act.111 TIHE ALLEGED) UNFAIR LABOR PRACTICESRobert Ayers. the Charging Party, began working forTheatres Service Company on July 1, 1975. The Union rep-resents a unit of local dock workers, city pick-up and deliv-ery service employees of Theatres Service Company, where273 NLRB No. 38258 GENERAl TEAMSIERS LOCAL UNION NO. 528there is, in effect. a collective-bargaining agreement. TheEmployer maintains a seniority list, but. failed to placeAyers' name on the list at the time he was hired. As a resultof this, Ayers filed a grievance with the Union.In January 1976, Ayers went to Joe Vaske, president ofthe local, in an effort to enlist Vaske's aide in persuadingthe Employer to place him on the seniority list. Vaskeagreed to visit the Employer and make an effort to resolvethe problem. Ayers, a black man, was dissatisfied with theunion's inaction, and in March 1976, he filed a charge withEqual Employment Opportunity Commission (EEOC).In April 1976, Ayers filed an amended charge withEEOC, alleging racial discrimination; and again in June1976, he filed another amended charge against the Union.In August 1976, a meeting of the unit emploees washeld at Respondent Union's hall for the purpose of select-ing a steward and an alternate steward. Respondent's pres-ident, Joe Vaske, and Respondent's assistant businessagent, M. H. Oscar Yaughn, presided. The employees vot-ed to be represented by a white man, J. D. Crumpler. assteward, and Robert Ayers was selected for the position ofalternate steward. Although it is conceded by the partiesthat an election was not required. the Union, pursuant topast practice, held an election among the unit employees.Vaske and Yaughn acceded to the desires of the employeesand appointed Mr. Crumpler and Mr. Avers steward andalternate steward, respectively.Subsequently, because Ayers and Crumpler felt the'were not getting the necessary backing and support fromthe unit employees. they voluntarily resigned their posi-tions in November or December 1976.Around the first of January 1977. Ayers and Crumplerwere approached by some of the employees who askedthem if the)' would consider taking the steward's positionand alternate position back. The)y advised the employeesthat if they could depend on their backing, they would bewilling to accept the positions again.On January 1, 1977, Crumpler and Avers went to theunion hall and met with Vaske and Yaughn. They advisedthese union representatives that the men were interested intheir being reinstated to their former positions. Accordingto Ayers' testimony, Yaughn stated that he would not al-low Ayers to be alternate steward because he had filedcharges against the Union with EEOC. Vaske respondedaccordingly, that the Union would not allow Ayers to bean alternate steward because of the charges he had filedwith EEOC. Crumpler was reinstated to the position ofsteward.Approximately the end of January or the beginning ofFebruary 1977, Crumpler typed a petition and took it tothe Company. giving it to one of the employees. This em-ployee circulated it among the other employees and theyaffixed their signatures to the petition. Crumpler then tookthe document to the union hall and presented it to Vaske.Vaske read the document, and Crumpler advised him thatall of the employees had signed it, stating that they wantedRobert Ayers reinstated as alternate steward. Vaske askedCrumpler if Crumpler thought it would be a good idea forRobert Ayers to be back as an alternate inasmuch as hehad filed charges with EEOC. Crumpler responded thatany man would have done the same thing if he felt hewasn't getting proper representation. Crumpler also toldVaske to take notice of the fact that his, Crumpler's signa-ture, was the first one on the list, and he felt that the EEOCcharge had no bearing with respect to the appointment ofAyers as alternate steward.IThere is a paragraph which heads up the petition stating.in effect, that the emploN ees of Theatres Service Companyrequest that Avers be reinstated as an alternate job stew-ard, and that the employees full) understand that accord-ing to the bylaws. the president of the local has the right toselect the steward and his alternate. The employees furtherrequested Vaske. to whom this petition is addressed, to re-consider and reinstate Avers as an alternate job stewardbecause he made a good alternate and had done a goodjob. The petition continues, that the undersigned also feelthat Ayers' part concerning EOA (sic) is of no consequencein this matter. The petition ends with the statement thatAsers only did what an' of the employees would havedone if they felt that the, were not being represented asthe' should be.Thereafter. Crumpler testified on several occasions. hespoke with Yaughn on the telephone: and on each occa-sion, Yaughn would respond that he could not. under thecircumstances, appoint Avers as an alternate, or make arecommendation that he be an alternate, due to the factthat he went to the EEOC.Joe Vaske. president of the local from January 1974, toJuly 31, 1977, testified to the fact that he appointed Ayersan alternate steward initiall), although he was aware thatthe charges had been filed with the EEOC. He testifiedfurther that he had the authority to appoint or approve jobstewards and alternate stewards.Vaske testified that Ayers, after he resigned as alternatesteward, never thereafter requested to be reinstated to thatposition. According to his testimony, the only discussionshe remembered having with Ayers were when Ayers cameto the union hall on different occasions to discuss his se-niority problems. Vaske also denied telling Crumpler thathe would not appoint Ayers alternate steward because Ay-ers had filed E EO( charges.M. H. Yaughn. assistant business agent, denied that Ay-ers ever mentioned or requested that he wanted to be rein-stated to the position of alternate steward. According to histestimony, it was not until the day of the instant hearingthat he became aware of Avers' desire to be restored tothat position. He testified further that Ayers was not anasset as an alternate steward, and he was lacking in posi-tive performance. Furthermore, according to Yaughn's tes-timonv', an alternate steward is no longer needed and noone has been appointed to that position since the resigna-tion of Ayers.Analysis and ConclusionRespondent argues that Ayers' testimony is completelylacking in credibility, in view, of the fact that he was origi-nally appointed alternate steward, despite the fact that theRespondent was already on notice that he filed charges withELOC(. Therefore, Respondent argues. if it was acting in259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreprisal because of these charges, Respondent never wouldhave appointed Ayers as alternate steward in the first in-stance.I resolve the credibility conflict in favor of Ayers. whoimpressed me as a forthright, honest witness. Furthermore,Crumpler, who corroborated Ayers in every respect, testi-fied to numerous conversations he had with Vaske andYaughn, wherein they stated and restated their positionsthat because of Ayers' charges with EEOC, the)y would notappoint him as an alternate steward. I credit Crumpler.who had nothing to gain by his testimony; and he too,impressed me as being completely reliable.I find that Respondent's witnesses, on the other hand,sought to conceal their true motivations. Their unequivocaldenials were most unconvincing.Yaughn, in his direct testimony, attempted to demon-strate that Ayers was inadequate as an alternate steward.As an example, he cited a discussion with Crumpler,wherein he, Yaughn, stated that if Ayers had understoodprocedure, he would have exhausted all remedies withinthe Union before going anywhere else.Ayers' initial appointment was the result of an election lamong unit employees where Yaughn and Vaske werepresent. As a result, Respondents lost control of the situa-tion and were, thereby, in my opinion, boxed into a cornerwhere they had to accede to the desires of the unit employ-ees. This is why, in my opinion, Ayers was appointed alter-nate steward in the first instance.There don't appear to be any cases which present factu-ally identical situations to the one at hand. Respondentargues, inter alia, that protection from racial discriminationis vested in EEOC by virtue of the Civil Rights Act-notthe N.L.R.B. Furthermore, according to Respondent's ar-gument, Ayers was acting alone and not in concert, con-cerning his own seniority date, a personal issue. Moreover,Respondent avers that this case involves an internal unionmatter and the Board would be "opening itself up to aflood of employees disgruntled over the failure of their re-spective unions to name them job stewards."The General Counsel cites several cases in which theBoard, under Section 8(b)( )(A) of the Act, protects em-ployees' rights of access to other agencies to the same ex-tent as it does the right of access to the Board. Some of thecases, although they contain language which has some ap-plicability to the instant case, are not really dispositive be-cause of certain distinctions.For example, in King Soopers, Inc., 222 NLRB 1011(1976), a case in which the General Counsel apparentlyrelies upon heavily, the Board found that a union violatedSection 8(b)(l)(A) of the Act by refusing to fairly processan individual's grievance because he exercised his contrac-tual rights to nondiscrimination by filing charges with theColorado Civil Rights Commission and EEOC, and alsofiling charges with the Board. In that case, the individualwas exercising his contractual rights to nondiscrimination.The Respondent Employer contended that employee Gon-zales' complaints to these federal agencies is not protectedAn election was not mandator' Pursuant to the union's hblaus. Ihesteward and alternate steward could haste been appointed h) Vaske.inasmuch as he was acting alone. The Administrative LawJudge concluded that by complaining to these agencies.Gonzales was engaged in protected concerted activities be-cause the collective-bargaining agreement provided thatthe Employer and the Union would fully comply with theapplicable laws and regulations regarding discriminationagainst employees because of such persons' race, color andnational origin; and that by making said complaints, hewas insisting upon his rights under the collective-bargain-ing agreement. The evidence in this case does not disclosethe provisions of any collective-bargaining agreement.Therefore, I don't think that King Soopers, Inc., supra, iscontrolling. Furthermore, the right of access to the Board isnot involved in this case.In G. I/. R., Inc., 201 NLRB 147 (1973), the Boardfound that the respondent employer fired two individualsin violation of Section 8(a)(l) of the Act because they con-certedly made complaints to United States agencies con-cerning their wages, hours and working conditions. TheBoard expressed:We also find, in addition to these reasons, that anemployee covered by a federal statute governing wag-es, hours and conditions of employment who partici-pates in a compliance investigation of his employer'sadministration of a contract covered by such a statute,or who protests his employer's noncompliance with acontract, is engaged in concerted activity for the mu-tual aid and protection of all the employers' employ-ees similarly situated.That case comes closer in enunciating the Board's ap-proach and policy in this area although the employees in-volved in that case were clearly acting in concert. This is anelement which is lacking in the case at bar. Furthermore,no exceptions were filed to the Administrative Law Judge'sfindings of concerted activity, therefore, the Board wouldnot entertain the merits of that issue.Over the years, the Board has extended and broadenedthe concerted activity concept. I conclude that Ayers' ac-tivity is protected under the rationale enunciated in Alle-luia Cushion Co., Inc., 221 NLRB 999 (1975), and latercases which have further developed the Board's approachto what it considers is protected concerted activity. In thatcase, the Administrative Law Judge found that an employ-ee was acting on the basis of his individual concern forsafety, and there was a total absence of any evidence thathe was acting in concert with other employees, or that hisaction was as the result of previous employee discussions,or that other employees even shared his concern for safety.The Board reversed the Administrative Law Judge andfound that the employee sought to achieve safe workingconditions which was a matter of mutual concern to allemployees, and the conditions affected all employees. TheBoard also found merit in the General Counsel's conten-tions that the discharge of this employee on the day follow-ing an OSHA inspection would indicate to other employeesthe danger of seeking assistance from other agencies in or-der to obtain statutorily guaranteed working conditions.The Board stated:While it is undisputed that Hanley acted alone in pro-260 GENERAL TEAMSTERS LOCAIl tUNION NO. 528testing Respondent's lack of safety precautions, theabsence of any outward manifestation of support forhis efforts is not, in our judgment, sufficient to estab-lish that Respondent's employees did not share HenleN'sinterests in safety or that they did not support his comp-laints regarding the safety violations.Thus, the Board in that case recognized purposes of otherlegislation and construed the Act in a manner supportiveof other statutory schemes. In my opinion. the petitionwhich was drafted by Crumpler and signed hb\ a number ofemployees graphically illustrates a manifestation on theirpart of their interest in an employee's right to utilize theservices of other agencies. Moreover, in a footnote. theBoard recognizes the fact that some of the complaintswhich the employee registered would benefit him personn-ally, while a majority of the complaints would primarilyimprove safety conditions and benefit him onl, indirectlx.See also Air Surrey Corporation. 229 NL.RB 1064 ( 1977).In Dawson Cabinet Companyi, Inc., 228 NLRB 290. 292(1977), the Administrative Law Judge stated. inter alia-The question therefore is whether Gastineau's rath-er individual act was as a matter of las concerted. It ismy conclusion that it was. Gastineau was attemptingto vindicate the rights of women emplosees of Re-spondent underTitle VII of the Civil Rights Act. I hus.even though she was acting alone at the time that sheengaged in the work stoppage. as a matter of lass it isconcerted activity. This was more than simpl, an mdi-vidual concerned with an individual matter. As part ofher ongoing determination to seek for all women atthe plant equal pay for equal work. Gastineau engagedin a work stoppage for which she was discharged.G. V.R., Inc., supra, is cited. The Board. bv a three-memberpanel, affirmed this decision.It is my view that the right of employees to be free fromracial discrimination by an employer or union must beaccorded the same primacy and protection as the right tosafe working conditions. I conclude that the union's con-duct toward Ayers was discriminators and in bad faith.Moreover, it restrained and coerced 2 Ayers. and served torestrain and coerce other employees in the exercise of theirrights guaranteed in Section 7 of the Act. Accordingl. Ifind that the Union has violated Section 8(b)(I)(A) of theAct.CONCLUSIONS (FI LAW1. Theatres Service Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Respondent Union, General Teamsters Local UnionNo. 528, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica is a labor organization within the meaning of Sec-tion 2(5) of the Act. At all times material herein, the Re-spondent has been the exclusive representative of certain2 Within the meaning of Sec. R(hh I )(A) of the .Nctemployees of the Employer for the purposes of collectis e-bargaining within the meaning of Section 9(a) of the Act.3. By refusing to appoint Robert ANers to the position ofalternate job steward because he complained to. or filedcharges with. E) O('.Respondent has engaged in unfairlabor practices affecting commerce within the meaning ofSections X(b)( I )(A) and 2(h) and (7) of the Act.Tmt Ri st DO[la ing found that Respondent engaged in a siolation ofSection 8(h)(l)(A) of the Act. I shall recommend that itcease and desist therefrom and take certain affirmative ac-tion designed to effectuate the policies of the Act.I recommend that Respondent be ordered to cease anddesist from refusing to appoint Robert Ayers to the posi-tion of alternate _job stew ard because he complained to. orfiled charges vW ith. E O()C. I also recommend that Respon-dent be ordered to restore Robert Asers to the position ofalternate job ste-,ard.IUpon the foregoing findings of fact and conclusions oflaw. and the entire record in this proceeding. and pursuantto Section 10(c) of the National I abor Relations Act, asamended, I herebh, recoimmen d the following:ORDI RRespondent ULnion. General Teamsters Local UnionNo. 528. affiliated with International Brotherhood ofl eamsters. (Chauffeurs. Warehousemen and Helpers ofAmerica. its officers. agents. and representatives. shall:I. (Cease and desist from:(a) Refusing to appoint Robert Aers to his former posi-tion as alternate job steward because he has complained toor filed charges with EEOC.(b) In ans, like or related manner restraining or coercingemployee members in the exercise of the rights guaranteedin Section 7 of the .Act.2. Take the following affirmative action:(a) Appoint Robert Asers to his former position as al-ternate job stewrard for Respondent Union at 1Theatres Ser-vice Compan_.(b) Post at its business office, meeting halls. or otherplaces ,,,here it customaril, posts notices, copies of the at-tached notice marked -Appendix." 4 Copies of said notice,on forms provided byi the Regional Director for Region 10,after being duly signed by an authorized representative ofRespondent nion, shall be posted by Respondent Unionimmediately upon receipt thereof. and he maintained for60 consecutive dass thereafter. Additional copies of said'In the eerntl nl teceplln, ;Ire filed a., pro, ided h\ Sec 1022 4 of theRulIc and Regtullhini, of ihe Natlional I ahfr Rellllaons Board, the finding,LtrllllcU s i,, al id reorieIlltIdred ()rtlrt hereinl shall. a, pros.lded in Sec1)0 48 of the Rule. ind RCg lllrtllan he adoplied he Board and h the Board and bemeIt, flings ntillhlllr a d Order .and all onhlectin, thereto sh.all hedeemd a".sed 1urif al prpse,4 In tie esent that thi, Order ix enforced h, a ludvme nt of .I t niied State,(urt 'of \ppea.l, the urds in the nollce reading "Poted h () Order of heNasit nal I.lht,l Rel.allonx Bo) d" 1.hall reaid "I'-,Ced Pur,.uani to r Judg-ment of the I nited Stiates ( urlf Xppeals I:nforclng rin ()rder of theN;lltilll I abor RCelltior, Boila rd"261 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAppendix shall be duly signed by authorized representa-tives of Respondent Union and furnished to the said Re-gional Director for transmission to the Employer, TheatresService Company, for posting by the Employer if it so de-sires.(c) Notify the Regional Director for Region 10, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.APPENDIXNo l(CE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board has found thatwe violated the National Labor Relations Act, as amended,and has ordered us to post this notice and we intend to carryout the Order of the Board and abide by the following:WE WILL NOT refuse to appoint Robert Ayers as alter-nate job steward because he complained to EEOC orbecause he filed charges with EEOC.WE WILL NOT in any like or related manner restrain orcoerce employee-members in the exercise of the rightsguaranteed in Section 7 of the Act.WE WILL reinstate Robert Ayers to the position ofalternate job steward.GENERAL TEAMSTERS LOCAL UNION No. 528, AF FILIA1-ED WITH INTERNATIONAL BROTHERHOOD OF TEAMSTERS.CHAUFFEURS, WAREHOUSEMEN AND HELPERS o0 AMERICA262